Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States subject to the approval of the Court that the merchandise herein consists of 300 gross toy rubber water pistols; that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is $2.80 per gross, net packed, and that there is no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal to reap-praisement be subrhitted for decision on the foregoing stipulation.
*546• On the agreed facts I find the export, value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise and that such value was $2.80 per gross, net packed.
Judgment will be rendered accordingly.